DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/10/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example page 8 paragraph 5- page 9 paragraph 4.  The 35 U.S.C. 103 rejection(s) of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, filed 2/10/2021, with respect to informalities have been fully considered and are persuasive, see for example page 8 paragraph 2.  The claim objection of claims 1 and 15 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, Cao et al
The prior art, Yoshikawa et al (US 2009/0304237), discloses a biometric authentication apparatus having a simple configuration, able to easily focus on a fingerprint or a vein or other blood vessel pattern and able to clearly capture an image of the same, able to prevent forgery, and in addition able to realize high precision authentication, which biometric authentication apparatus having a transparent plate formed by for example glass or plastic for placement of the finger of the authenticated person, that is, the inspected specimen OBJ, downward in the figure (surface where fingerprint is located facing downward), a fingerprint capturing use illumination apparatus, a vein capturing use illumination apparatus, and an image capturing apparatus, which image capturing apparatus has an imaging lens apparatus capturing a dispersed image of an object passing through the optical system and phase plate, an image processing apparatus generating a dispersion-free image signal from a dispersed image signal from the imaging element, and an object approximate distance information detection apparatus generating information corresponding to the distance to the object, and which the image processing apparatus generating a dispersion-free image signal from the dispersed image signal based on the information generated by the object approximate distance information detection apparatus.
The prior art, Kuntagod et al (US 10,049,361), discloses a request to perform a transaction is being detected. Based on the request to perform the transaction, one or more factors related to a context in which the transaction is being requested are determined. Based on the one or more factors, one or more parameters for authenticating a user that requested performance of the transaction are determined. The user that requested performance of the transaction is authenticated based on the determined one or more parameters for 
The prior art, Habib et al (“Context-Aware Authentication for the Internet of Things”), discloses the context-awareness techniques for authentication and access control mechanisms. It is presented such concepts of context, context- awareness, and context based security and highlight contextual attributes that can be used to support and enhance authentication and access control mechanisms for the Internet of Things. 
However, the prior art, either alone or in combination does not expressly disclose:
in a case that the detected illumination intensity is lower than a first illumination intensity, select the iris authentication for identity authentication to unlock the screen; acquire third biometric feature data of a user; determine a first matching degree between the third biometric feature data and the second biometric feature data; unlock the screen when the first matching degree is greater than or equal to a first matching threshold; in a case that the detected illumination intensity is higher than a second illumination intensity, select the face authentication for identity authentication to unlock the screen acquire a fourth biometric feature data of a user; determine a second matching degree between the fourth biometric feature data and the first biometric feature data or
select face authentication from at least two different authentication manners when the detected illumination intensity is a first illumination intensity wherein the at least two different authentication manners comprises the face authentication and iris authentication, and wherein an authentication success rate of the face authentication is higher than an authentication success rate of the iris authentication when the illumination intensity of the surrounding environment is the first illumination intensity; select the iris authentication from the at least two different authentication manners when the detected illumination intensity is a second illumination intensity, wherein the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KENDALL DOLLY/Primary Examiner, Art Unit 2436